Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Amendment Number2 to the Annual Report of LGA Holdings, Inc. (the Company") on Form 10-KSB/A for the period ended herein as filed with the Securities and Exchange Commission (the "Report"), I. Sara Williams, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fully presents, in all material respects, the financial condition and results of operations or the Company. Date: January 8, 2009 /s/ Sara Williams Sara Williams Treasurer (principal financial officer) The foregoing certification is being furnished solely pursuant to 18 U.S.C. ss.1350 and is not being filed as part of the Report or as a separate disclosure document.
